             Case 2:20-cr-00085-RAJ Document 97 Filed 08/02/21 Page 1 of 1




 1                                                             The Honorable Richard A. Jones
 2
 3
 4
 5
 6
                         UNITED STATES DISTRICT COURT FOR THE
 7                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 8
 9 UNITED STATES OF AMERICA,
10                                               CASE NO. CR20-85 RAJ
                               Plaintiff,
11                                               ORDER GRANTING JOINT
                        v.
                                                 MOTION TO WITHDRAW
12
     HARBANS SINGH,                              DEFENDANT’S MOTION TO
13                                               COMPEL DISCOVERY
14                             Defendant.
15
16
           THIS COURT, having considered the Joint Motion to Withdraw Defendant Harbans
17
     Singh’s Motion to Compel Discovery, which Joint Motion appears on the docket as Docket
18
     Number 96, hereby FINDS that there is good cause to GRANT the Joint Motion, and hereby
19
20 ORDERS as follows:
21     The Defendant’s Motion to Compel Discovery (Dkt. 85) is withdrawn and shall not be

22 considered further by this Court.
23         DATED this 2nd day of August, 2021.
24
25
                                                  A
26                                                The Honorable Richard A. Jones
                                                  United States District Judge
27
28

     ORDER GRANTING JOINT MOTION TO WITHDRAW / Harbans Singh          UNITED STATES ATTORNEY
                                                                     700 STEWART STREET, SUITE 5220
     No. CR20-85 RAJ - 1
                                                                       SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
